

113 HR 3974 IH: To amend title 10, United States Code, to improve the TRICARE Program for adult children of members and former members of the uniformed services, and for other purposes.
U.S. House of Representatives
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3974IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2014Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve the TRICARE Program for adult children of members and former members of the uniformed services, and for other purposes.1.Enrollment of adult children under TRICARE program plan of sponsor(a)Increase of maximum age(1)ChildrenSubparagraph (D) of section 1072(2) of title 10, United States Code, is amended—(A)in clause (i), by striking 21; and inserting 26; or;(B)by striking clause (ii);(C)by redesignating clause (iii) as clause (ii); and(D)in clause (ii), as redesignated by subparagraph (C), by striking or (ii).(2)Custodial dependentsClause (ii) of section 1072(2)(I) of such title is amended—(A)in subclause (I), by striking 21; and inserting 26; or;(B)by striking subclause (II);(C)by redesignating subclause (III) as subclause (II); and(D)in subclause (II), as redesignated by subparagraph (C), by striking or (II).(3)Certain children who survive sponsor(A)Section 1076a(k) of such title is amended by striking paragraph (3).(B)Section 1079(g) of such title is amended—(i)in paragraph (1), by striking When a member dies and inserting Except as provided by paragraph (2), when a member dies;(ii)in paragraph (2), by striking shall be the longer and all that follows through attains 23 years of age and inserting shall be the period ending on the date on which such dependent attains 26 years of age;(iii)by striking paragraph (3); and(iv)by redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively.(b)Conforming repeal(1)In generalSection 1110b of such title is repealed.(2)Clerical amendmentThe table of sections of chapter 55 of such title is amended by striking the item relating to section 1110b.(c)OffsetIt is the sense of Congress that any increase in expenditures of funds by reason of the enactment of this Act should be fully offset by reducing expenditures of funds for United States foreign assistance programs (other than United States foreign assistance programs for Israel).